FowleR, J.
(dissenting). I agree with the view expressed in the opinion of the court on rehearing to' the effect that if a corporation is engaged in doing something which it is the duty of the state to do, or which the state has power under the constitution to do, the state may appropriate to that cor*204poration funds to aid it in doing that particular thing, except that it may not appropriate funds to a corporation that is operating a school. Wisconsin Industrial School for Girls v. Clark County, 103 Wis. 651, 79 N. W. 422, settles the main proposition. Curtis v. Whipple, 24 Wis. 350, settles the exception. , The main proposition doubtless supports the appropriations to the several corporations and associations which have appeared herein upon rehearing as amici curia.
I also agree with such opinion of the court that it is not a state-wide public purpose to encourage or promote the construction or taking over of any particular public utility by a co-operative or nonprofit association or a municipal corporation or power district, and that subs. (3) and (4) of sec. 199.03, Stats., which purport to empower the Wisconsin Development Authority to use public funds in promotion of such projects, are unconstitutional.
I also agree that the payment of the instant bill of Norris E. Maloney in efforts to organize a particular co-operative for the construction and operation of a public utility should be enjoined as an unconstitutional expenditure of public funds, and the mandate in his case directing the disallowance of said bill by the secretary of state should be affirmed.
But I am also of opinion that none of the purposes of the act for which the Wisconsin Development Authority by the terms of the act is authorized to act for the state is constitutional, and that public funds cannot be expended in furthering any one of them. If this is correct, the act is unconstitutional as a whole, and the mandate originally entered should stand.
Suggestion is made in several of the briefs that no act of the legislature can be declared unconstitutional unless it is contrary to some express prohibition o'f the constitution. This is incorrect. That it is incorrect is implied by the concession in all of the briefs in support of the act under consideration that appropriations must be for a public purpose. *205There is ho provision of the constitution that expressly declares that appropriations shall be for a public purpose. There is no express provision in the constitution prohibiting the legislature from enacting statutes infringing on the inalienable, or inherent rights of individuals, but any act of the legislature so infringing is unconstitutional. This is illustrated by the declarations of this court in relation to the inherent right of the individual to receive property by will or inheritance or to transfer it by will. The court has declared that these are inherent rights and the legislature cannot take them away. Black v. State, 113 Wis. 205, 89 N. W. 522; Nunnemacher v. State, 129 Wis. 190, 108 N. W. 627; Will of Rice, 150 Wis. 401, 136 N. W. 956, 137 N. W. 778.
It is an inherent right of an individual or of individuals forming an association or corporation to enter into and continue in any business, in itself innocent and of economic value to the public, whether that business be the operation of a utility or any other, on equal terms with everybody else. Thus profit-sharing corporations or associations have an inherent right to form and operate utilities on equal terms with municipalities, nonprofit corporations, and associations and co-operatives. Any legislative act that favors one class of individuals over another, or one class of associations over another, in entering or continuing in a line of business, violates this principle of equality of inherent rights.
The proposition above stated is based on sec. 1, art. I, of the state constitution. It reads :
“All men are born equally free and independent, and have certain inherent rights; among these are life, liberty and the pursuit of happiness; to secure these rights, governments are instituted among men, deriving their just powers from the consent of the governed.”
Black Case, pp. 219, 226, 89 N. W. 522; Nunnemacher Case, pp. 220, 230, 108 N. W. 627; Rice Case, p. 445, 136 N. W. 956. The section is a vital part of the constitution. It is as *206vital as any other provision securing individual rights. It is of even higher status than any other such provision, for the preamble to the constitution declares that the primary purpose of establishing the constitution was “to secure the blessings of freedom.” On this point Mr. Justice Dodge said, speaking for the court in State ex rel. Zillmer v. Kreutzberg, 114 Wis. 530, 532, 90 N. W. 1098:
“By the preamble, preservation of liberty is given precedence over the establishment oí government. It would be inconceivable that the people of Wisconsin, in establishing a government to secure the rights of life, liberty, and the pursuit of happiness, should by general grant of legislative power have intended to' confer upon that government authority to wholly subvert those primary rights; and in this view it has' been held by this court that legislative acts conflicting with that declared purpose are forbidden by the constitution, and must be denied efficacy by the courts.”
The “freedom” of the preamble of the constitution is the “liberty and pursuit of happiness” of sec. 1, art. I, Wis. Const. Of the force of that section Mr. Justice Dodge, in the Nunnemacher Case, pp. 230, 231, said:
“This section, while in form merely declaratory of general principles, has been repeatedly held to so evince the conception of private and individual, rights of the people of this state which must be sacred against violation by the government which they consented should exist over them, that it declares a limitation upon the powers of that government. . . . In this first utterance of our constitution is declared the keynote and dominating principle of the social organization established by it, namely, equality before the law of every individual. Whatever may be thought at this day by political scientists or theorists as to the ideal government or society, the conception of our forbears was a government not primarily for its own convenience, but for the protection of the individual rights of those who were to live under it. Government was not the end but merely the means to secure individual, liberty and happiness.”
*207Just what constitutes deprivation of “liberty and pursuit of happiness” within sec. 1, art. I, Wis. Const., is not easy, probably impossible, to define. Mr. Chief Justice Winslow says of it in the Black Case, p. 219, that:
“This may be said tO' be somewhat vague and general,— somewhat in the nature of a rhetorical flourish; but when it is said that all men equally free have the inherent rights of life, liberty, and the pursuit of happiness, it is certain that it is not meant that some have or may have greater privileges before the law than others. The phrase must mean equality before the law, if it means anything.”
Mr. Justice Marshall says of the “pursuit of happiness” in the Black Case, p. 228, that:
“The right to seek happiness .implies the right to acquire and enjoy that, upon which happiness depends and to enjoy it in a way to promote the most complete human contentment, to satisfy completely the physical needs, and those of the intellect and affection as well; that without such privileges there can be no perfect happiness, therefore the recognition of the right to seek happiness as inherent in all men, implies the right to seek all the essentials of happiness, to satisfy the natural longings of our human nature so far as that is consistent with a perfectly regulated social system.”
I take it, from the decisions of this court above cited and countless others to the same effect, that any act of the legislature that appropriates money to further any purpose that operates to deprive one citizen of the right to liberty and to seek happiness on equal terms with every other citizen, or that operates to deny to any class of citizens equality in this respect with every other class of citizens, violates the fundamental provision of the constitution expressed by sec. 1, art. I, Wis. Const., and is thus void. I also take it, that it is upon this fundamental provision that the conceded rule rests that any act of the legislature that appropriates money for any purpose but a public purpose is void. Let us see *208whether, and in what respects, if any, the instant statute, sec. 199.03, runs counter to the requirement of public purpose or violates the equality provision of the constitution.
There is no need to' discuss sub. (3) or (4). The opinion of the court on rehearing holds them void, as above stated, because it is not a state-wide public purpose to create or take over a public utility for or by any particular municipality or co-operative, and these sections apply only thereto.
The purpose declared by sub. (1) is “to promote or encourage the organization or creation of municipal power districts in the state under ch. 198 [Stats.].” A power district is a corporation. Sec. 198.02. It is declared a municipal corporation, but it is still a corporation, and in respect to operating a utility it stands- under the constitution upon precisely the same basis as any other corporation organized for the purpose of operating a utility. In considering whether promoting the organization of such a corporation violates the equality provision of the constitution the powers of power districts may properly be considered. Such corporations may acquire “any utility or portion thereof” within or without the district to be used in connection with the operation of the utility. Sec. 198.12 (6), Stats. It may acquire any existing utility operating in whole or in part within the district or any part thereof. Sec. 198.13 (1), Stats. After a district is created no permit shall be granted to construct or operate any utility therein or to construct any extension or addition of any existing utility, except by the board of the power district. Power districts are given the power of eminent domain to take' over other public utilities within the district. Sec. 198.17, Stats. Other public utility corporations are given none of these powers. To expend public funds to aid in the organization of this highly favored class of corporations to engage in operating a utility, while denying such expenditure in aid of the organization of other *209corporations to engage in operating the same kind of utility, is denying to the latter equal privileges with the former. We are here not directly concerned with the favoritism involved in giving to power districts powers which other utility corporations do not possess, but to exercise favoritism in granting aid in organizing a class of corporations already highly favored, accentuates and increases the degree of constitutional violation involved in extending the aid. The consequence of the granting of aid in the organization of power districts is to promote the abolishment of privately owned public utilities ; to promote the taking over of existing private utilities against the wishes of their owners; to promote the exclusion of persons who may wish to create and operate utilities from the right and opportunity to do so; to encourage the boards of power districts to deny to existing utilities the right to extend their utilities or make additions thereto. To promote or encourage these things is to promote and encourage the deprivation of owners of utilities and of persons who may wish to create and operate them, of the “liberty and pursuit of happiness” the quotation from Mr. Justice MaRshall’s opinion above given states that sec. 1, art. I, of the constitution, secures, and of the equality of opportunity that the quotation from Mr. Justice Winslow’s opinion states it secures. It is contrary to the primary purpose of the adoption of the constitution, a rejection of a fundamental principle of the constitution. It is a repudiation of sec. 1, art. I, of the constitution. No public purpose can be served "by violation - of the constitution. Public purpose is served by’obedience to the constitution, not by violation of it.
The purpose declared by sub'. (2) of the statute is to promote or encourage the creation of co-operative associations and nonprofit corporations to engage in the production, transmission, distribution, and furnishing of light, heat, water, or power, or the rendering of street or interurban railway or *210bus service. What is said above relating to sub. (1) applies in the main here. It is not a public purpose to' encourage the creation of co-operatives or nonprofit corporations tO' engage in any of these activities. It doubtless would be a public purpose to encourage and promote associations of persons to engage in these activities, as this would tend to extend the benefits of utility service to the people of the state. But to bring a statute for the encouragement or promotion of the creation of utilities within the purview of a public purpose, it must include not only co-operatives and nonprofit associations, corporations, but all other classes of associations and corporations organized for profit. To include co-operatives and nonprofit corporations and exclude associations and corporations organized for profit is to deny equal opportunity.
Passing to sub. (5) of sec. 199.03, Stats., the making of the surveys there provided for would be for a public purpose if the result of the surveys made were made available to the public. However there is nothing in the chapter making the results available to any one except the Wisconsin Development Authority itself. The information secured can be kept secret. The provision was manifestly made to enable the corporation to make use of the information thereby procured in furthering the purposes declared by subs. (1), (2), (3), and (4) of sec. 199.03, Stats. The information so secured could in fact be used by the Wisconsin Development Authority in establishing plants to be owned and operated by itself. By sec. 199.06, Stats., the corporation is required to report annually to the governor its activities in the prosecution of which state funds are used, but there is here no requirement for reporting the information secured and no requirement that the governor shall make the contents of the report known or available to the public. In this situation I do not perceive that any public purpose is disclosed or- will be served by the prosecution of the activities referred to.
*211Sub. (6) relates to the collection and dissemination of information necessary or useful in carrying out the purposes declared by subs. (1) to (4), inclusive. The subsection makes no provision for dissemination or making available information to the public generally, but implies dissemination and availability to the communities in which the corporation engages in its work of creating nonprofit organizations or promoting acquisition of utilities by municipalities. No public purpose is here disclosed.
Sub. (7) would devote funds to the Wisconsin Development Authority to aid it in co-operating with the federal government and its agencies in creating electrical utilities in rural and perhaps other localities. It is the view of the court that extending utility service to any particular community is not a state-wide public purpose and public funds cannot be appropriated therefor. The federal government is engaged in extending electrical service to particular communities. The state can no more authorize the expenditure of money by the Wisconsin Development Authority in aiding the federal government to extend such service to particular communities than it could authorize it to use public funds to prosecute such work itself.
As I understand the opinion of the court on rehearing it would permit the Wisconsin Development Authority to send out literature and lecturers to preach the advantages of utilities owned and operated by co-operatives, nonprofit corporations and associations and power districts over those owned and operated for profit, and the advantage of municipally owned and operated utilities over those privately owned. Whether the one class has any advantages over the other is a highly controversial question upon which people differ. It is no function of government under our constitution so to preach against privately owned and operated utilities. It is mere propaganda as distinguished from dissemination of *212information to the public. It is in effect the advocacy of the belief of a part of the-people on the question of private as against public ownership as correct and the belief of another part of the people on that subject as incorrect. Such advocacy being no function of government, public money cannot be expended in aid of it.
I understand it to be the opinion of all members of the court — anyhow it is my opinion — that it is no function of government under our state and federal constitutions to advocate the principles of any political party, and public funds cannot be expended for that purpose. The platforms of the political parties that participated in the last election are on file in the legislative reference library. We may, as I understand, take judicial notice of these files. I have read the platforms. One party (Socialist) proposes in its platform “to replace the profit system” and declares that “the one thing that keeps us from the security which can be ours is the profit system.” Another (Farmer-Labor-Progressive Federation) favors “the establishment of public corporations similar to the TVA to perform such functions of government as the welfare of the people makes necessary,” and “a program of rural electrification through public or co-operative enterprise or both.” Another (Progressive) declares that “Progressives believe that public utilities should be publicly owned.” “An ounce of public ownership is worth a pound of public regulation.” “Progressives pledge their candidates to make this platform their guide in drafting legislation.” The statute involved purports to authorize the Wisconsin Development Authority to use public funds to- advocate the adoption, in part, of the programs of these parties. The purpose of the act to favor nonprofit associations and corporations over profit-sharing associations and corporations is plain. Its purpose to favor municipally owned as against privately owned corporations is plain. The act appropriates to the Wisconsin Development Authority up to $60,000 a year after the first *213year of its operation for furthering the purposes of the act. To me it seems clear that even as interpreted by the opinion of the court on rehearing the act appropriates public money for the advocacy of the principles of a political party.
The opinion of the court on rehearing seems to imply that it is constitutional to “favor” co-operatives over ordinary corporations in respect of the ownership and operation of utilities, and cites several statutes and two decisions of this court as supporting the proposition. The statutes cited have never been construed by the court as the opinion concedes. In the first case, Northern Wis. Co-operative Tobacco Pool v. Bekkedal, 182 Wis. 571, 197 N. W. 936, there is a mere statement on page 582 of the opinion that “Co-operative associations among the farmers are favored by our law.” No authority is cited in support of the proposition, no reason is offered in support of it, nothing is said as to how or in what respect co-operatives are favored. In the other, State ex rel. Saylesville C. Mfg. Co. v. Zimmerman, 220 Wis. 682, 265 N. W. 856, the question involved related to a change of venue. Sec. 185.08 (9) provides that the proper place of trial of a case by or against a co-operative that is “under the foregoing provisions of the section” is where the co-operative has its principal office. The opinion points out the different provisions as to venue in case of various kinds of corporations when they are defendants, and that the instant action involved a case under sec. 185.08, Stats., and upheld the provision as not’ violative of the Fourteenth amendment, and cited provisions of the state constitution, and distinguished the case from a decision of the supreme court of the United States, Power Mfg. Co. v. Saunders, 274 U. S. 490, 47 Sup. Ct. 678, 71 L. Ed. 1165, which held a state statute unconstitutional that fixed the venue of actions against a foreign corporation as any county of the state while the venue of actions against domestic corporations as a county where found or doing business or *214where they had a representative. This does not appear to me to imply that a statute authorizing expenditure of public money for any of the purposes declared in ch. 199, Stats., is constitutional. Nor does the Bekkedal Case, supra, so declare. Nor do any of the statutes cited in the opinion so declare. More to the point is Weco Products Co. v. Reed Drug Co. 225 Wis. 474, 274 N. W. 426, wherein we held unconstitutional the provision of the Wisconsin Fair Trade Act exempting co-operatives or nonprofit associations from the provisions of the act. Whether co-operatives may be favored depends on what is meant by “favor,” whether the favor extended violates a constitutional provision. Whenever the “favor” extended does violate a constitutional provision, as does the instant one in my opinion, the extension of it is unconstitutional.
The severability clause of ch. 199, Stats., is considered by the court as saving the provisions of the act other than subs. (3) and (4) of sec. 199.03. I think the main outstanding purpose of the act is that expressed by these two subsections. At any rate the dominating purpose is expressed by subs. (1), (2), (3), and (4). The scheme and purpose of the act manifestly is to encourage and promote co-operative and nonprofit corporate enterprises for furnishing electrical service and to encourage and promote acquisition of existing utilities by municipalities. This is what the $60,000 per annum was appropriated for. It was not intended to authorize the devotion of such sum as that to the mere purpose of making surveys and disseminating information. No such appropriation would have been made for the limited activities covered by subs. (5) and (6). Nor would the act have been enacted if its purposes had been so limited. Where the dominant purpose of a statute is unconstitutional it will be declared unconstitutional as a whole notwithstanding it has a severability clause, When this is the situation the *215declaration of severability will not save any portion of the statute. Water Power Cases, 148 Wis. 124, 152, 134 N. W. 330; Brittingham & Hixon L. Co. v. Sparta, 157 Wis. 345, 147 N. W. 635; State ex rel. Reynolds v. Sande, 205 Wis. 495, 503, 504, 238 N. W. 504; State ex rel. Hickey v. Levitan, 190 Wis. 646, 210 N. W. 111. Severability clauses were contained in the statutes involved in the Water Power Cases and in the Levitan Case above cited. The Sande Case goes upon the accepted proposition that if after elimination of invalid portions of an act it appears that the legislature would not have enacted the valid part the whole statute is void, and the Sparta Case recognizes the correctness of the proposition.
For the reasons above stated, I think that all of the original mandates should stand even though based upon erroneous view.